IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                       : NO. 226
                                             :
APPOINTMENT TO THE PENNSYLVANIA              : DISCIPLINARY RULES DOCKET
INTEREST ON LAWYERS TRUST                    :
ACCOUNT BOARD                                :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2022, Sharon R. Lopez, Esquire, Lancaster

County, is hereby appointed as a member of the Pennsylvania Interest on Lawyers Trust

Account Board for a term of three years, commencing September 1, 2022.